Citation Nr: 1329344	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  08-38 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 
40 percent for a low back disability.

2.  Entitlement to a disability rating in excess of 
10 percent for neuropathy of the left lower extremity prior 
to May 8, 2013.

3.  Entitlement to a disability rating in excess of 
40 percent for radiculopathy of the left lower extremity 
from May 8, 2013 to the present.

4.  Entitlement to a disability rating in excess of 
20 percent for radiculopathy of the right lower extremity. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities prior to May 8, 2013. 






REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to 
September 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which continued a 20 percent evaluation 
for degenerative changes of the lumbar spine at L5-S1.  In 
January 2007, the Veteran submitted a notice of disagreement 
and subsequently perfected his appeal in December 2008.

In October 2008, the RO increased the Veteran's disability 
rating for degenerative joint disease, degenerative disc 
disease, and spinal stenosis of the lumbar spine to 
40 percent effective January 12, 2006 and granted a separate 
10 percent evaluation for neuropathy of the left lower 
extremity effective January 12, 2006.  Because the RO did 
not assign the maximum disability rating possible, the 
appeal for a higher evaluation remains before the Board. 
 See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed an NOD as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In July 2012, the Veteran presented sworn testimony during a 
Travel Board hearing in Atlanta, Georgia, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.

In January 2013, the Board remanded the Veteran's claim of 
entitlement to an increased rating for his low back 
disability to the Appeals Management Center (AMC) for 
further evidentiary development, including obtaining VA 
treatment records and Social Security Administration (SSA) 
records and attempting to obtain private treatment records 
from Dr. G.  The Board is obligated by law to ensure that 
the AMC complies with its directives; where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained the 
outstanding VA treatment records and SSA records.  
Additionally, the AMC sent the Veteran a letter in 
January 2013 asking him to provide a release of information 
for Dr. G.  The Veteran did not respond to this letter or 
provide any such release.  Accordingly, all remand 
instructions issued by the Board have been complied with and 
this matter is once again before the Board.

By a rating action dated in June 2013, the AMC increased the 
evaluation for the Veteran's radiculopathy of the left lower 
extremity to 40 percent effective May 8, 2013 and granted a 
separate 20 percent evaluation effective May 18, 2013 for 
the Veteran's radiculopathy of the right lower extremity, 
both associated with his low back disability.  As these 
neurological impairments and the prior 10 percent evaluation 
for neuropathy of the left lower extremity are to be 
considered in the evaluation of the Veteran's low back 
disability, the Board will also consider whether the Veteran 
is entitled to increased ratings for his neuropathy and 
radiculopathies.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 1 
(2012).  The issues on appeal have been recharacterized to 
reflect this change.

In a July 2013 rating decision, the AMC granted entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
effective May 8, 2013.  As the Veteran is challenging the 
disability ratings assigned for his low back disability and 
associated neurological impairments dating back to 
January 2006, and the record raises assertions that he is 
unemployable because of these service-connected 
disabilities, the determination as to whether he is entitled 
to TDIU is part and parcel of the determination of the 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009).  As such, the Board will also decide whether 
a grant of TDIU prior to May 8, 2013 is warranted.  The 
issues on appeal have been recharacterized to reflect this 
change as well.

The issue of entitlement to TDIU prior to May 8, 2013 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is 
manifested by forward flexion of no less than 20 degrees 
with pain, extension of no less than 0 degrees with pain, 
right lateral flexion of no less than 8 degrees with pain, 
left lateral flexion of no less than 8 degrees with pain, 
right lateral rotation of no less than 5 degrees with pain, 
and left lateral rotation of no less than 5 degrees with 
pain, with no evidence of unfavorable ankylosis or 
incapacitating episodes lasting 6 weeks or longer or 
associated bladder dysfunction.

2.  Prior to May 8, 2013, the Veteran's service-connected 
left lower extremity radiculopathy was manifested by no more 
than mild incomplete paralysis of the sciatic nerve, with 
numbness and radiating pain and no evidence of muscle 
atrophy or complete paralysis of the sciatic nerve.

3.  From May 8, 2013 to the present, the Veteran's service-
connected left lower extremity radiculopathy has been 
manifested by no more than moderately severe incomplete 
paralysis of the sciatic nerve, with numbness and radiating 
pain and no evidence of marked muscle atrophy or complete 
paralysis of the sciatic nerve.

4.  From May 8, 2013 to the present, the Veteran's service-
connected right lower extremity radiculopathy has been 
manifested by no more than moderate incomplete paralysis of 
the sciatic nerve, with numbness and radiating pain and no 
evidence of marked muscle atrophy or complete paralysis of 
the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
40 percent for a low back disability have not been met.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic 
Code 5243 (2012).

2.  Prior to May 8, 2013, the criteria for a disability 
rating in excess of 10 percent for left lower extremity 
radiculopathy have not been met.  38 U.S.C.A. § 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2012).

3.  From May 8, 2013 to the present, the criteria for a 
disability rating in excess of 40 percent for left lower 
extremity radiculopathy have not been met.  38 U.S.C.A. 
§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 
(2012).

4.  From May 8, 2013 to the present, the criteria for a 
disability rating in excess of 20 percent have been met for 
right lower extremity radiculopathy.  38 U.S.C.A. § 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the 
Board address its reasons for rejecting evidence favorable 
to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his 
representative, if any, prior to the initial unfavorable 
decision on a claim by the AOJ of any information and any 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  These notice requirements apply to 
all five elements of a service-connection claim (Veteran 
status, existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, 
and effective date of the disability).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
must be included.  Id.

Neither the Veteran nor his representative has alleged 
prejudice with respect to notice, as is required.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found 
by the Board.  Indeed, VA's duty to notify has been more 
than satisfied.  The Veteran was notified via letter dated 
in March 2006 of the criteria for establishing an increased 
rating for his service-connected low back disability, the 
evidence required in this regard, and his and VA's 
respective duties for obtaining evidence.  He also was 
notified of how VA determines disability ratings in a 
July 2008 letter.  After the July 2008 letter, the Veteran's 
claim was readjudicated in an October 2008 rating decision 
and December 2009 and July 2013 supplemental statement of 
the cases.  These letters accordingly addressed all notice 
elements except that regarding effective dates.  However, 
the Veteran has actively participated in his appeal and 
there is no indication that he was prejudiced by this lack 
of notice or lacked actual knowledge of how effective dates 
are assigned.  Notably, he received this notice in an 
October 2008 letter for his TDIU claim.  The March 2006 
letter predated the initial adjudication by the RO in 
May 2006.  Nothing more was required. 

VA's duty to assist has also been satisfied.  The Veteran's 
service treatment records, SSA records, VA treatment 
records, and VA examination reports are in the file.  No 
outstanding evidence has been identified that has not 
otherwise been obtained.  The Board notes that the Veteran's 
VA treatment records indicate that he has been treated by 
Dr. G. for his low back disability.  VA attempted to secure 
a signed release of information from the Veteran in a 
January 2013 letter.  However, the Veteran failed to respond 
to this letter or provide such a release.  Without a 
response or release from the Veteran, VA was unable to 
obtain these private treatment records.  The Board notes 
that the duty to assist is not always a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As VA 
attempted to secure a release from the Veteran and he failed 
to provide one, the duty to assist has been fulfilled and 
the Board will adjudicate the Veteran's claims based on the 
available medical evidence.

The RO provided the Veteran with a VA examination for his 
low back disability and associated radiculopathies most 
recently in May 2013.  The examiner obtained a thorough 
history, including reviewing the claims file and medical 
records, and provided detailed physical examinations, 
including performing the appropriate range of motion 
testing.  The opinion provided consideration of his lay 
complaints as well.  Thus, the Board finds that the 
June 2013 spine examination is adequate for determining the 
disability rating for the Veteran's service-connected low 
back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (affirming that a medical opinion is adequate if 
it provides sufficient detail so that the Board can perform 
a fully informed evaluation of the claim).

There is no evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected low back disability since he was last examined.  
38 C.F.R. § 3.327(a) (2012).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds 
that a new VA examination is not necessary at this time.

Some discussion of the Veteran's July 2012 personal hearing 
is finally necessary.  The individual presiding over a 
hearing must comply with the duties set forth in 38 C.F.R. § 
3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 
(2010).  These duties consist of (1) fully explaining the 
issues and (2) suggesting the submission of evidence that 
may have been overlooked.  They were met here.  The issue on 
appeal were identified.  Information was also elicited from 
the Veteran concerning his contentions regarding his low 
back symptoms.  Notably, the Veteran's testimony, in part, 
triggered the Board's decision to remand the matter to 
obtain SSA records, updated VA treatment records, and a new 
VA examination.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this claim, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a 40 percent evaluation under 
Diagnostic Code 5243 for his service-connected low back 
disability.  He has also been assigned a 10 percent 
evaluation prior to May 8, 2013 and a 40 percent evaluation 
from May 8, 2013 to the present for his left lower extremity 
radiculopathy associated with his low back disability and a 
20 percent evaluation effective May 18, 2013 for his right 
lower extremity radiculopathy associated with his low back 
disability.  He seeks higher ratings for his low back 
disability and associated radiculopathies for the entire 
appeals period.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2012).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2012).  
Where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2012).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated under either the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2012).

Under the General Rating Formula for Diseases and Injuries 
of the Spine, a 40 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2012).

For VA compensation purposes, normal forward flexion of the 
lumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2012).  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine 
is 240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  Each range of motion is to be rounded 
to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5235 to 5243, Note (4) (2012).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and ankylosis results in one of more of the 
following: difficulty walking because of a limited line of 
vision, restricted opening of the mouth and chewing, 
breathing limited due to diaphragmatic respiration, 
gastrointestinal symptoms due to pressure of the costal 
margin of the abdomen, dyspnea or dysphagia, atlantoaxial or 
cervical subluxation or dislocation, or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5235 to 5243, 
Note (5) (2012).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
1 week but less than 2 weeks during the past 12 months; a 20 
percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; a 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2012).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran was first examined for his low back disability 
in conjunction with his instant claim in April 2006.  At 
that time, he complained of constant lower back pain 
radiating down the left leg with occasional numbness that he 
rated as 5 out of 10 and was worsened with bending, 
twisting, and walking for five to ten minutes.  He also 
reported flare ups of pain seven times per month which he 
rated as 9 out of 10, but denied any incapacitating episodes 
in the past 12 months.  The examiner observed normal gait, 
good posture, normal curvature of the lumbar spine, and no 
pain with percussion.  She recorded range of motion 
measurements of forward flexion to 90 degrees with pain at 
45 degrees, extension to 30 degrees, left lateral rotation 
to 20 degrees with pain at 20 degrees, right lateral 
rotation to 30 degrees, left lateral flexion to 20 degrees 
with pain at 20 degrees, and right lateral flexion to 
30 degrees.  There was no evidence of weakness, lack of 
endurance, fatigue, or incoordination with five repeated 
tests.  X-rays showed degenerative changes of the lumbar 
spine, more marked at L5-S1 and possible spina bifida 
occulta at the level of S1 vertebra.  The examiner diagnosed 
the Veteran with degenerative changes of the lumbar spine.

The Veteran was next examined in November 2009.  At that 
time, he complained of low back pain which radiated down 
both legs, stiffness, and weakness, with no fatigue or 
spasms.  He used a cane and was only able to walk one 
quarter of a mile.  He reported severe flare ups of pain, 
precipitated by turning, reaching down, bending, climbing 
stairs, walking, and standing and alleviated by rest and 
medication.  He also reported incapacitating episodes 
occurring twice over the past 12 months for a total of 
3 weeks.  The examiner observed guarding and tenderness, 
normal posture and gait, no abnormal spinal curvatures or 
ankylosis, and no spasm.  The Veteran had motor strength of 
4 out of 5 for hip flexion and extension and 3 out of 5 for 
knee flexion and extension, ankle dorsiflexion and plantar 
flexion, and great toe extension, with normal muscle tone 
and no atrophy, and normal sensation and reflexes.  The 
examiner recorded range of motion measurements of flexion to 
60 degrees, extension to 10 degrees, right and left lateral 
flexion to 30 degrees, and right and left lateral rotation 
to 30 degrees.  There was no additional limitation with 
three repeated tests.  An October 2008 MRI showed 
degenerative disease of the discs limited to the L4-L5 and 
L5-S1 levels with modic end plate changes at L5-S1 and some 
posterior facet disease at L4-L5.  The examiner diagnosed 
the Veteran with multilevel spondylosis with L5-S1 bilateral 
osseous neural foraminal stenosis and suspected bulging disc 
and facet ligamentum flavum hypertrophy producing central 
spinal canal narrowing.  She concluded that the Veteran's 
low back disability resulted in significant effects on his 
usual occupation due to increased absenteeism and decreased 
mobility, the inability to participate in sports and 
recreation, severe effects on shopping, exercise, and 
traveling, moderate effects on chores and dressing, and no 
effects on feeding, bathing, toileting, and grooming.

The Veteran was then examined in February 2011.  At that 
time, he complained of low back pain, fatigue, decreased 
motion, stiffness, weakness, spasm, left lower extremity 
numbness, and walking limited to one quarter of a mile.  He 
denied any bowel or bladder impairment or erectile 
dysfunction and incapacitating episodes.  The examiner 
observed normal posture, a wide-based gait, spasm, guarding, 
pain with motion, tenderness, and kyphosis, with no other 
abnormal spinal curvature including ankylosis.  She recorded 
range of motion measurements of flexion to 20 degrees, 
extension to 10 degrees, right and left lateral flexion to 
15 degrees, and right and left lateral rotation to 15 
degrees without objective evidence of painful motion.  There 
was objective evidence of painful motion with repetitive 
testing, but no additional limitation of motion after three 
repetitions of the range of motion.  The right lower 
extremity had normal neurological testing and the left lower 
extremity had decreased pain or pinprick and light touch in 
the lateral leg and foot.  The examiner diagnosed the 
Veteran with multilevel spondylosis with neuropathy and 
concluded that it was highly improbable that the Veteran 
would be able to maintain employment with his low back 
disability.

The Veteran was next examined by a VA-QTC examiner in 
June 2011.  At that time, he complained of moderate, 
constant pain, stiffness, fatigue, spasms, decreased motion, 
walking limited to 30 feet, and paresthesia, numbness, and 
weakness of the bilateral legs.  He denied bowel problems 
and erectile dysfunction, but reported urinary frequency at 
night and incontinence which he related to his low back 
disability.  The examiner concurred that his lumbar 
intervertebral disc syndrome caused bladder dysfunction with 
no pad needed.  The Veteran reported flare ups of pain, 
weakness, and decreased range of motion, but denied any 
incapacitating episodes.  He also indicated that he was 
unable to perform several activities of daily living and has 
been unable to work since August 2010.  The examiner 
observed normal posture, antalgic gait, unsteady walking, 
muscle spasm, tenderness, guarding, scoliosis, and 
generalized muscle weakness, wasting, and atrophy of the 
bilateral legs.  He recorded range of motion measurements of 
flexion to 20 degrees with pain at 20 degrees, extension to 
5 degrees with pain at 5 degrees, right and left lateral 
flexion to 8 degrees with pain at 8 degrees, and right and 
left rotation to 5 degrees with pain at 5 degrees.  There 
was no additional limitation of motion on repeated testing.  
Motor function was within normal limits and sensory function 
for the sciatic nerve was decreased bilaterally.  The 
examiner diagnosed the Veteran with degenerative disc 
disease and spinal stenosis of the lumbar spine with 
lumbosacral strain and bilateral sciatic intervertebral disc 
syndrome and bilateral lower extremity neuropathy.  He 
concluded that the Veteran had difficulty with prolonged 
ambulation, standing, sitting, lifting and carrying objects, 
performing arduous physical activities, bending, and 
stopping, which would severely impact his ability to engage 
in physical employment and moderately impact his ability to 
engage in sedentary employment.

The Veteran was most recently examined in May 2013.  At that 
time, he complained of recurrent low back pain that he rated 
as a 9 out of 10, marked difficulty turning and bending, 
walking limited to 10 feet, and pain and numbness in the 
lower extremities with the tingling and numbness primarily 
on the left side.  He reported using a wheelchair regularly, 
a walker and/or brace occasionally, and a cane constantly.  
The examiner observed tenderness or pain on palpation, 
guarding or muscle spasm, and abnormal gait.  He recorded 
range of motion measurements of flexion to 70 degrees with 
pain at 70 degrees, extension to 0 degrees with pain at 
0 degrees, right and left lateral flexion to 10 degrees with 
pain at 10 degrees, and right and left lateral rotation to 
5 degrees with pain at 5 degrees.  The examiner noted that 
the Veteran was unable to stand up straight beyond 
70 degrees of flexion and was unable to perform repeated 
motions due to severe pain.  Motor strength was 4 out of 5 
for all motions with no muscle atrophy.  His bilateral knee 
reflexes were hyperactive without clonus and his bilateral 
ankle reflexes were absent.  Sensory testing showed that 
light touch sensation was decreased or absent bilaterally 
and vibration sensation was absent bilaterally.  The Veteran 
reported moderate constant pain, moderate paresthesias 
and/or dysesthesias, and moderate numbness in the right 
lower extremity and severe constant pain, severe 
paresthesias and/or dysesthesias, and severe numbness in the 
left lower extremity which the examiner attributed to the 
sciatic nerve.  There were no other neurological 
impairments, including bowel or bladder impairment.  A 
June 2012 CT showed degenerative changes, most marked at L4-
L5, causing moderate central canal narrowing and no 
significant neural foraminal narrowing and a February 2013 
x-ray showed moderate-to-severe spondylosis at L5-S1, mild 
spondylosis at L4-L5, and mild facet arthopathy at the 
lumbosacral junction.  The examiner diagnosed the Veteran 
with degenerative lumbar spine disease with bilateral 
radiculopathy and concluded that he did not have 
intervertebral disc syndrome with incapacitating episodes.  
He concluded that the Veteran's low back disability rendered 
him unable to perform any physical or sedentary work.

In addition to the VA examination reports, the medical 
evidence of record includes VA treatment records for the low 
back which are consistent with the VA examination findings.  
Notably, a February 2008 VA treatment record noted the 
Veteran's complaints of pain radiating into the bilateral 
lower extremities, consistent with the November 2009 VA 
examination, and a November 2007 VA treatment record 
referenced electrodiagnostic testing showing peripheral 
neuropathy.  However, an earlier VA treatment record dated 
in August 2006 indicated that the Veteran had no signs of 
radiculopathy.  Additionally, a June 2012 VA treatment 
record noted the Veteran's forward flexed spinal position, 
consistent with the May 2013 VA examination report.  
Finally, SSA records showed that the Veteran worked as a 
crane operator, supervised 6 to 14 people, and repaired 
cranes until September 9, 2010.

In addition to the medical evidence, the Veteran has 
provided personal statements and hearing testimony, as well 
as hearing testimony from his wife.  This lay evidence 
corroborates the functional limitations noted by the VA 
examiners, including his chronic complaints of low back 
pain, limited physical abilities, and inability to work due 
to his low back disability.

Based on the medical and lay evidence of record, the Board 
finds that the Veteran does not meet the criteria for a 
disability rating in excess of 40 percent for his lumbar 
spine disability.  There is no evidence of unfavorable 
ankylosis of any part of or the entire spine to warrant an 
increased rating of 50 or 100 percent.  Notably, there is no 
evidence of ankylosis prior to a June 2012 VA treatment 
record showing that the Veteran's posture was forward 
flexed.  However, there is no evidence that this constitutes 
unfavorable ankylosis for VA compensation purposes.  
Significantly, there is no indication that this forward 
flexed posture to 70 degrees results in difficulty walking 
due to limited line of vision, restricted opening, limited 
breathing, gastrointestinal symptoms, or neurologic 
symptoms, as required to meet the definition of unfavorable 
ankylosis for VA purposes.  38 C.F.R. § 4.71a, Diagnostic 
Code 5235 to 5243, Note (4) (2012).  In the absence of 
evidence of unfavorable ankylosis, a disability rating in 
excess of 40 percent based on limitation of motion or 
ankylosis under the General Rating Formula for Diseases and 
Injuries of the Spine cannot be assigned for the Veteran's 
low back disability at any point during the appeals period.

With respect to the possibility of assigning a higher 
disability rating according to 38 C.F.R. § 4.40 and 4.45 for 
the Veteran's low back disability, the Board has considered 
the Veteran's complaints of pain and limitation of motion, 
particularly during a flare up.  However, there is no 
evidence to support a finding of unfavorable ankylosis 
during a flare up or due to pain.  The Board emphasizes that 
there is a difference between pain that may exist in joint 
motion as opposed to pain that actually places additional 
limitation of the particular range of motion.  Mitchell v. 
Shinseki, 25 Vet. App. 32 (2011).  As such, the Board finds 
that additional compensation need not be assigned for the 
Veteran's low back disability under 38 C.F.R. §§ 4.40 or 
4.45.  See also DeLuca, supra.

Turning to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the Board notes 
that there is no indication in the medical evidence of 
record that the Veteran has experienced any incapacitating 
episodes as defined in VA regulations.  Although the Veteran 
reported flare ups of pain to the VA examiners, he denied 
any incapacitating episodes to each of the examiners except 
the November 2009 examiner.  However, he only reported three 
weeks of incapacitating episodes over the past 12 months to 
the November 2009, not the six weeks of incapacitating 
episodes required for an increased rating of 60 percent 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  Further, VA treatment 
records are negative for any notations of physician-
prescribed bed rest to qualify as an incapacitating episode 
for rating purposes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1) (2012).  Thus, an increased rating cannot be 
assigned under these criteria for any period during the 
appeals period.

The Board also notes that, according to Note (1), any 
associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, must be 
evaluated separately under the appropriate diagnostic code.  
There is no evidence of any bowel impairment, erectile 
dysfunction, or other neurologic abnormalities to warrant 
separate evaluations, other than the radiculopathies for 
which the Veteran has received separate evaluations.  

The Board notes that the Veteran complained of bladder 
impairment without need for a pad to the June 2011 VA 
examiner.  However, the Board finds that the medical 
evidence does not support a finding that any bladder 
dysfunction is related to his low back disability.  
Significantly, the Veteran reported that he was prescribed 
Tamsulosin for this condition.  See VA examination report, 
June 2011.  However, his VA treatment records indicate that 
his Tamsulosin was prescribed for benign hypertrophy of the 
prostate, not a bladder impairment related to his low back 
disability.  See VA treatment record, June 2011.  Also of 
significance is the Veteran's failure to report this alleged 
symptom at any of his four other VA examinations for his low 
back disability, including the February 2011 VA examination 
just months before the June 2011 VA examination.  
Accordingly, the Board finds that the evidence does not 
support a finding that the Veteran's complaints of urinary 
frequency are attributable to his service-connected low back 
disability and a separate evaluation may not be assigned.

With regard to the Veteran's separately compensated 
radiculopathy of the left and right lower extremities, a 
separate 10 percent rating has been assigned for the left 
lower extremity from January 12, 2006 to May 7, 2013, a 
separate 40 percent evaluation has been assigned for the 
left lower extremity from May 8, 2013 to the present, and a 
separate 20 percent evaluation has been assigned for the 
right lower extremity from May 18, 2013 to the present, all 
under Diagnostic Code 8520.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
assigned for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation is assigned for moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
assigned for moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent evaluation is assigned for 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  Finally, an 80 percent evaluation is 
assigned for complete paralysis of the sciatic nerve with 
the foot dangling and dropping, no active movement of 
muscles below the knee possible, and flexion of the knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2012).

With regard to the left lower extremity, the Board finds 
that the medical and lay evidence does not support ratings 
in excess of the 10 and 40 percent evaluations already 
assigned.  Prior to the May 8, 2013 VA examination, there is 
no evidence of left lower extremity radiculopathy that is 
more than mild to warrant an evaluation in excess of 
10 percent.  Although the Veteran has complained of 
radiating pain and numbness in the left lower extremity 
throughout the appeals period, there is simply objective 
medical evidence to indicate that it was more than mild.  
From May 8, 2013 to the present, there is no evidence of 
left lower radiculopathy that is more than moderately severe 
to warrant an evaluation in excess of 40 percent.  Although 
the Veteran had severe numbness, paresthesias, and pain, 
there was no evidence of marked muscular atrophy to warrant 
a higher rating of 60 percent.

With regard to the right lower extremity, the Board first 
notes that the RO appears to have made a typographical error 
in assigning the effective date of May 18, 2013, rather than 
May 8, 2013.  As such, the Board finds that the Veteran's 
20 percent evaluation is warranted as of May 8, 2013, the 
date of the VA examination.  From May 8, 2013 to the 
present, there is no evidence of right lower radiculopathy 
that is more than moderately severe to warrant an evaluation 
in excess of 20 percent.  Although the Veteran had moderate 
numbness, paresthesias, and pain, there was no evidence of 
moderately severe or severe symptoms such as marked muscular 
atrophy to warrant a higher rating of 40 or 60 percent.  
Prior to the currently assigned May 8, 2013 effective date, 
there is no evidence of any right left lower extremity 
radiculopathy rising to a compensable level.  Notably, at 
his February 2011 VA examination, neurological testing of 
the Veteran's right lower extremity was normal.  Although 
sensory function for the sciatic nerve was decreased 
bilaterally at the time of the June 2011 VA examination, 
there is no indication that any such right lower extremity 
radiculopathy was more than slight.  Without evidence of at 
least mild incomplete paralysis of the sciatic nerve, a 
compensable evaluation cannot be assigned for the right 
lower extremity prior to May 8, 2013.

Additionally, the Board notes that there is no indication in 
the medical evidence of record that the Veteran's 
symptomatology warranted other than the currently assigned 
10, 20, and 40 percent disability ratings throughout the 
appeal period.  As such, assignment of additional staged 
ratings is not warranted.  See Hart, supra.

For all of the foregoing reasons, the Board finds that an 
evaluation in excess of 40 percent for the Veteran's low 
back disability is not warranted at any time during the 
appeals period, evaluations in excess of 10 percent prior to 
May 8, 2013 and in excess of 40 percent from May 8, 2013 to 
the present for his left lower extremity radiculopathy are 
not warranted, and an evaluation of 20 percent (but not 
higher) from May 8, 2013 to the present for right lower 
extremity radiculopathy is warranted.  In reaching the 
above-stated conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims of entitlement to evaluations in excess of 
these for his low back disability with associated 
radiculopathies, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2012); see also Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2012); Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  

In this case, however, as the Veteran is already receiving 
TDIU since May 8, 2013, so analysis of extraschedular 
consideration from this date forward is unnecessary.  For 
the period prior to May 8, 2013, the Board is remanding the 
Veteran's claim for TDIU on the basis of extraschedular 
consideration under 38 C.F.R. § 4.16(b).  As this Remand may 
shed light on the necessity of referral for consideration of 
extraschedular evaluations for the Veteran's low back 
disability and associated left lower extremity neuropathy 
prior to May 8, 2013, these issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991) (holding that issues are considered inextricably 
intertwined when a determination on one issue could have a 
significant impact on the outcome of another issue).  The 
appropriate remedy where there is an issue on appeal 
inextricably intertwined with a pending issue is to defer 
adjudication of the appellate issue until the issue pending 
has been adjudicated.  Id.  Thus, adjudication regarding 
referral for consideration of an extraschedular evaluation 
prior to May 8, 2013 is deferred until completion of the 
action directed on remand.



ORDER

Entitlement to a disability rating in excess of 40 percent 
for a low back disability is denied.

Entitlement to a disability rating in excess of 10 percent 
for left lower extremity radiculopathy prior to May 8, 2013 
is denied.

Entitlement to a disability rating in excess of 40 percent 
for left lower extremity radiculopathy from May 8, 2013 to 
the present is denied.

Entitlement to a disability rating in excess of 20 percent 
for right lower extremity radiculopathy is denied, subject 
to the laws and regulations governing the award of monetary 
benefits.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claim of entitlement to TDIU prior to May 8, 2013, to 
include as on an extraschedular basis.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that a veteran is 
precluded, by reason of service-connected disability, from 
obtaining and maintaining any form of gainful employment 
consistent with his or her education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Under 
the applicable regulations, benefits based on individual 
unemployability are granted only when it is established that 
the service-connected disability or disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
purpose of determining a single disability results in a 60 
percent rating, disabilities resulting from a common 
etiology, a single accident, or from multiple injuries 
incurred in action, may be combined.  38 C.F.R. § 4.16(a) 
(2012).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered 
when a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability, and consideration is given to the 
veteran's background including his or her employment and 
educational history.  38 C.F.R. § 4.16(b) (2012).  The Board 
does not have the authority to assign an extraschedular 
total disability rating for compensation purposes based on 
individual unemployability in the first instance.  See 
Bowling v. Principi, 15 Vet. App. 1 (2001).  

Prior to May 8, 2013, the Veteran was service connected for 
a low back disability, evaluated as 40 percent disabling, 
and left lower extremity neuropathy, evaluated as 10 percent 
disabling.  His combined rating was 50 percent according to 
the Combined Ratings Table with consideration of the 
bilateral factor.  38 C.F.R. §§ 4.25, Table I; 4.26 (2012).  
Even when counting his low back disability and associated 
left lower extremity neuropathy as a single disability with 
a common etiology under 38 C.F.R. § 4.16(a)(2), the Veteran 
does not have a single service-connected disability ratable 
at 60 percent or more, and his total disability rating is 
less than 70 percent.  Nonetheless, the Board must consider 
whether the evidence warrants referral to the appropriate VA 
officials for entitlement to a total disability rating for 
compensation purposes based on individual unemployability on 
an extraschedular basis under the provisions of 38 C.F.R. 
§ 4.16(b).  See also Bowling, 15 Vet. App. at 6.  

As referenced above, the November 2009 VA examiner concluded 
that the Veteran's low back disability had significant 
effects on his employment and the February 2011 VA examiner 
concluded it was highly improbable that the Veteran could 
maintain employment with his low back disability.  Moreover, 
the SSA determined that the Veteran was unemployable due to 
orthopedic disabilities as of September 9, 2010.  Despite 
this evidence, the AMC did not refer the Veteran's claim for 
TDIU prior to May 8, 2013 on an extraschedular basis to the 
appropriate VA officials for consideration.  The Board finds 
that such evidence warrants referral of the claim to the 
Director of the VA Compensation and Pension Service for 
consideration is warranted.  The authority to assign TDIU 
ratings pursuant to 38 C.F.R. § 4.16(b) has been 
specifically delegated to the Under Secretary for Benefits 
and the Director of the Compensation and Pension Service in 
the first instance.  38 C.F.R. § 4.16(b) (2012).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claim for TDIU prior to 
May 8, 2013 under 38 C.F.R. § 4.16(b) to 
the appropriate department officials for a 
written decision that explains the reasons 
and bases for the conclusion reached.

2.  After completing the above action and 
any other development that may be 
indicated by any response received as a 
consequence of the action taken in the 
paragraph above, the claim of entitlement 
to TDIU prior to May 8, 2013, including on 
an extraschedular basis, should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, the 
case should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




								[Continued on Next 
Page]
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


